 Case 3:20-cv-00229-GMG Document 10 Filed 04/28/21 Page 1 of 2 PageID #: 37




                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                  MARTINSBURG


ROBERT DOUGLAS BLACK,

               Petitioner,

v.                                                   CIVIL ACTION NO.: 3:20-CV-229
                                                     (GROH)

F.J. BOWERS,

               Respondent.

                ORDER ADOPTING REPORT AND RECOMMENDATION

         Now before the Court is a Report and Recommendation (“R&R”) of United States

Magistrate Judge Robert W. Trumble. Pursuant to this Court’s Local Rules, this action

was referred to Magistrate Judge Trumble for submission of a proposed R&R. Magistrate

Judge Trumble issued his R&R [ECF No. 5] on January 19, 2021. Therein, Magistrate

Judge Trumble recommends that the Petitioner’s § 2241 petition [ECF No. 1] be denied

and dismissed with prejudice.

         Pursuant to 28 U.S.C. § 636(b)(1)(C), this Court must conduct a de novo review of

the magistrate judge’s findings where objection is made. However, the Court is not

required to review, under a de novo or any other standard, the factual or legal conclusions

of the magistrate judge to which no objection is made. Thomas v. Arn, 474 U.S. 140, 150

(1985). Failure to file timely objections constitutes a waiver of de novo review and of a

petitioner’s right to appeal this Court’s Order. 28.U.S.C. § 636(b)(1); Snyder v. Ridenour,

889 F.2d 1363, 1366 (4th Cir. 1989); United States v. Schronce, 727 F.2d 91, 94 (4th Cir.

1984).
 Case 3:20-cv-00229-GMG Document 10 Filed 04/28/21 Page 2 of 2 PageID #: 38




       Objections to Magistrate Judge Trumble’s R&R were due within fourteen plus three

days of service. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The R&R was mailed to

the Petitioner by certified mail on January 19, 2021. ECF No. 5. The Petitioner accepted

service on January 27, 2021. On February 3, 2021, the Petitioner filed a Motion for

extension of time to file his objections. ECF No. 7. On February 5, 2021, the Court

entered an Order granting the Petitioner’s Motion and extending the deadline to file

objections to February 26, 2021. ECF No. 8. The Petitioner accepted service of the

Court’s Order on February 10, 2021. To date, no objections have been filed. Accordingly,

this Court reviews the R&R for clear error.

       Upon careful review and thoughtful consideration, it is the opinion of this Court that

Magistrate Judge Trumble’s R&R [ECF No. 5] should be, and is hereby, ORDERED

ADOPTED for the reasons more fully stated therein. Therefore, the Petitioner’s § 2241

Petition [ECF No. 1] is DENIED and DISMISSED WITH PREJUDICE.

       This matter is ORDERED STRICKEN from the Court’s active docket. The Clerk

of Court is DIRECTED to mail a copy of this Order to the pro se Petitioner by certified

mail, return receipt requested, at his last known address as reflected on the docket sheet.

       DATED: April 28, 2021




                                              2
